          Case 17-32186 Document 957 Filed in TXSB on 01/07/19 Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

IN RE:                                                    )         CASE NO.: 17-32186
                                                          )
UPLIFT RX, LLC, 1                                         )         CHAPTER 11
                                                          )
                                       Debtor.            )         Jointly Administered
                                                          )

                                     AMENDED NOTICE OF HEARING

         Please take notice that a hearing on the Amended Motion to Compel Rejection of Certain

Executory Contracts Between Express Scripts, Inc. and Debtors [Dkt. 953] which was originally

scheduled for January 23, 2019 at 10:00 a.m. has been reset for January 25, 2019 at 10:30 a.m.

before the Honorable Marvin Isgur, U.S. Courthouse, 515 Rusk, Courtroom 404, Houston, TX

77002.

                                                                    Respectfully submitted,

                                                                    HUSCH BLACKWELL, LLP

                                                                    By:       /s/ Buffey Klein
                                                                              Buffey E. Klein
                                                                              Texas State Bar No. 24032515
                                                                              Buffey.Klein@huschblackwell.com

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Uplift Rx, LLC (9306); Belle Pharmacy, LLC (0143); Alliance Medical Holdings, LLC (5945); Geneva
Pharmacy, LLC (1929); Ohana Rx, LLC (1722); Benson Pharmacy, Inc. (6606); Kendall Pharmacy, Inc. (0825); Richardson
Pharmacy, LLC (9566); Innovative Rx, LLC (9986); Charleston Rx, LLC (5852); On Track Rx, LLC (9021); Uinta Rx, LLC
(7157); Goodman Pharmacy, LLC (9373); BrooksideRx, LLC (5927); Osceola Clinic Pharmacy, LLC (4886); Oak Creek Rx,
LLC (9722); Waverly Pharmacy, LLC (7342); Newton Rx, LLC (9510); Lone Peak Rx, LLC (5973); Improve Rx, LLC (9120);
New Jersey Rx, LLC (0035); Berkshire Pharmacy, LLC (9197); Health Saver Rx, LLC (7810); Best Rx, LLC (0346); Delaney
Pharmacy, LLC (7497); New Life Pharmacy, LLC (8292); Skyline Health Services, LLC (6876); Stonybrook Pharmacy, LLC
(7700); Woodward Drugs, LLC (2385); Bridgestone Pharmacy, LLC (5294); Brookhill Pharmacy, LLC (5296); Burbank
Pharmacy, LLC (5227); Canyons Pharmacy, LLC (1744); Cheshire Pharmacy, LLC (6370); Conoly Pharmacy, LLC (0367);
Cottonwood Pharmacy, LLC (5131); Galena Pharmacy, LLC (0672); Garnett Pharmacy, LLC (6505); Hawthorne Pharmacy,
LLC (5345); Hazelwood Pharmacy, LLC (1088); Medina Pharmacy, LLC (8987); Raven Pharmacy, LLC (5671); Glendale
Square Rx, Inc. (1022); Lockeford Rx, Inc. (1853); Pinnacle Pharmacy Solutions, LLC (9760); Riverfront Rx, LLC (7152);
Riverbend Prescription Services, LLC (1862); Raven Pharmacy Holdings, LLC (2464); Bridgestone Pharmacy Holdings, LLC
(2840); Crestwell Pharmacy Holdings, LLC (1503); Galena Pharmacy Holdings, LLC (8609); Geneva Rx Holdings, LLC (8247);
Hawthorne Rx Holdings, LLC (9531); Woodward Rx Holdings, LLC (2173); Philadelphia Pharmacy Holdings, LLC (8526);
Health Rx Holdings, LLC (0909); Canyon Medical, LLC (4915); Alliance Medical Administration, Inc. (2899); Ollin
Pharmaceutical, LLC (9815); Alta Distributors, LLC (7407); Eat Great Café, LLC (2314); Alliance Health Networks, LLC
(1815) . The Debtors’ mailing address is Uplift Rx, LLC, 15462 FM 529, Houston, TX 77095.



DocID: 4851-3274-5349.1
          Case 17-32186 Document 957 Filed in TXSB on 01/07/19 Page 2 of 2




                                                      1900 N. Pearl, Suite 1800
                                                      Dallas, Texas 75201
                                                      (214) 999-6100
                                                      (214) 999-6170 Facsimile
                                                      ATTORNEY FOR CREDITOR
                                                      EXPRESS SCRIPTS, INC.


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 7, 2019, a true and correct copy of the

foregoing Amended Notice of Hearing was served on all counsel of record via ECF.


                                              /s/ Buffey E. Klein
                                              Buffey E. Klein




DocID: 4851-3274-5349.1
